                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

ROBERT D. SMITH,                                 §
Plaintiff                                        §
                                                 §
v.                                               §       Case No: 3:18-cv-00225
                                                 §       Judge Campbell
JIM COCHRUN,                                     §       Magistrate Judge Frensley
Defendant                                        §
                                                 §




     DEFENDANT JIM COCHRUN’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
                            BILL OF COSTS



        COMES NOW, Defendant JIM COCHRUN (“Cochrun”), and files this his Response to

 Plaintiff’s Objections to Bill of Costs, in the above-numbered and styled case.

                                             Background

 1. Plaintiff Robert D. Smith (“Smith”) filed the complaint on February 12, 2018 in the

      Chancery Court of Williamson County, Tennessee located in this District. Cochrun

      removed the case to this Court on February 21, 2018, and Cochrun filed his amended

      answer on March 29, 2018. Almost one year to the day, on February 11, 2019, Smith filed

      a notice of voluntary non-suit. See Doc. 21. Cochrun timely requested the Clerk to tax costs

      for court costs and exemplification costs in the total amount of $921.00. Plaintiff has now

      objected to Cochrun’s Bill of Costs.

                                               Argument

 2. Pursuant to Smith’s own notice of voluntary non-suit cited above, Plaintiff specifically

      stated that costs are to be taxed to Plaintiff.
                                                     1
DEFENDANT’S RESPONSE TO PLAINTIFF’S
OBJECTIONS TO BILL OF COSTS
      Case 3:18-cv-00225 Document 29 Filed 03/13/19 Page 1 of 5 PageID #: 110
 3. Given that on February 11, 2019 Plaintiff stated that costs are to be taxed to Plaintiff, it is

     unclear why Smith now objects to Defendant’s bill of costs on March 12, 2019.

 4. Defendant’s costs are limited to three items which are reasonable and necessary to the state

     of litigation at the time of dismissal, which are each permitted by 8 U.S.C. § 1920 – (i) the

     clerk costs for removing the lawsuit from state court to federal court; (ii) the clerk costs for

     pro hac vice fees for the undersigned attorneys; and (iii) the exemplifications costs for

     transcription of a 56 minute-long phone call between Smith and Cochrun.

 5. First, the cost of removal of the lawsuit was necessary because this case should have been

     in federal court in the first place (and not in state court) given the total diversity of

     citizenship of the litigants and the amount in controversy was $750,000 plus attorneys’ fees.

     Cochrun’s citizenship and residence was entirely known to Plaintiff at the time of filing the

     state lawsuit, and so was the alleged damages. Plaintiff could have saved this cost by filing

     in the right court in the first place.

 6. Second, the pro hac vice fees are a necessary cost for out-of-district attorneys and are the

     same cost assessed by the Clerk of this Court.

 7. Third, the transcription costs were necessitated by Smith sending premature discovery

     requests on April 9, 2018 prior to holding the Rule 26(f) discovery conference or the Rule

     16(b) scheduling conference. Plaintiff served 23 interrogatories and 13 requests for

     productions, including the following four (4) RFPs that were directly relevant to the

                                                  2
DEFENDANT’S RESPONSE TO PLAINTIFF’S
OBJECTIONS TO BILL OF COSTS
    Case 3:18-cv-00225 Document 29 Filed 03/13/19 Page 2 of 5 PageID #: 111
     transcription costs incurred by Cochrun:




 8. While these discovery requests were premature at the time of service, once the Rule 26(f)

     discovery conference was held, they would be due immediately within 30 days without

     need of any further action by Plaintiff on Defendant. It was for this reason that the

     transcription was required at this stage of litigation.

 9. Defendant would also point that the equities favor awarding the taxable costs to Cochrun

     as Rule 54 creates a presumption in favor of awarding costs to a prevailing party.

                                                  3
DEFENDANT’S RESPONSE TO PLAINTIFF’S
OBJECTIONS TO BILL OF COSTS
    Case 3:18-cv-00225 Document 29 Filed 03/13/19 Page 3 of 5 PageID #: 112
 Wherefore, Defendant respectfully requests that the Court award his taxable costs in this

 matter and to such other relief that he is justly entitled to.

                                                        Respectfully submitted,

                                                        EDWARDS SUTARWALLA PLLC

                                                        By: /s/ Murtaza F. Sutarwalla

                                                        Murtaza Sutarwalla
                                                        Texas State Bar No: 24056398
                                                        Federal ID No. 2589991
                                                        George Edwards III
                                                        Texas State Bar No. 24055438
                                                        Federal ID No. 1031248
                                                        Brent Webster
                                                        Texas State Bar No. 24053545
                                                        1300 McGowen Street, Suite 270
                                                        Houston, Texas 77004
                                                        Telephone: (832) 717-2562
                                                        Fax: (713) 583-8715
                                                        Email: murtaza@eslawpartners.com
                                                        Email: george@eslawpartners.com
                                                        Email: brent@eslawpartners.com

                                                        Each of the above lawyers has been
                                                        admitted Pro Hac Vice to this Court.

                                                        ATTORNEYS FOR DEFENDANT
                                                        JIM COCHRUN




                                                   4
DEFENDANT’S RESPONSE TO PLAINTIFF’S
OBJECTIONS TO BILL OF COSTS
    Case 3:18-cv-00225 Document 29 Filed 03/13/19 Page 4 of 5 PageID #: 113
                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of this Defendant’s Response to Plaintiff’s
Objections to Bill of Costs, was served electronically on those persons who receive electronic
notification from the Court through the Court’s CM / ECF filing system to Plaintiff’s counsel and
Defendant’s co-counsel, as indicated below pursuant to the Federal Rules of Civil Procedure, on
this, the 13st day of March, 2019:

                                 Jonathan Jackson Pledger
                                  219 Third Avenue North
                                    Franklin, TN 37064
                                 Telephone: 615-479-3011
                                    Fax: 615-823-2937
                                Email: jjpldeger@comcast.net
                               ATTORNEY FOR PLAINTIFF

                                         Kurt Beasley
                                Waterford Law Group, PLLC
                                         PO Box 1089
                                      Franklin, TN 37065
                                  Telephone: 615-373-2500
                              Email: kbeasley@waterfordlaw.com
                               ATTORNEY FOR PLAINTIFF


                                  John D. Kitch, BPR #4569
                                          Of Counsel
                               CORNELIUS & COLLINS LLP
                                 511 Union Street, Suite 1500
                                       P.O. Box 190695
                                  Nashville, Tennessee 37219
                                 (615) 244-1440/fax 254-9477
                                    jdkitch@cclawtn.com
                               ATTORNEY FOR DEFENDANT



                                                             /s/ Murtaza F. Sutarwalla
                                                             Murtaza Sutarwalla




                                                5
DEFENDANT’S RESPONSE TO PLAINTIFF’S
OBJECTIONS TO BILL OF COSTS
    Case 3:18-cv-00225 Document 29 Filed 03/13/19 Page 5 of 5 PageID #: 114
